Citation Nr: 0103739	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
myositis of the back muscles.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from February 1967 to May 
1969.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran's myositis of the back muscles is evidenced 
by no more than mild  symptomatology without limitation of 
motion associated with his disability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for myositis of the back muscles have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.71, 
Diagnostic Codes 5021-5290 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for myositis of the back muscles was 
granted in a rating decision dated in March 1970 and assigned 
a 10 percent evaluation from May 16, 1969.  At that time, the 
RO considered clinical findings from a January 1970 VA 
examination that revealed injury in service to the neck and 
back due to lifting heavy cargo, which resulted in lower back 
spasms at several trigger points.  The diagnosis was myositis 
of the back muscles.  

VA outpatient records and x-ray studies dated in 1997 reveal 
evidence of mild degenerative disc disease at L4-5 and L5 to 
S1 and minimal spondylosis.  The veteran complained of 
chronic low back pain that had not subsided in several months 
and weakness, without numbness or tingling.  Clinical records 
disclose that sensation was intact; there was no significant 
deviation on sitting; and the veteran had good range of 
motion on sitting, but had some positional pain.  The 
examiner noted low back pain with lifting or forward bending 
and stated that the pain was most likely associated with 
degenerative disc disease, spondylolysis and extensive 
ligamentous joint laxity secondary to a diagnosis of Ehlers-
Danlos syndrome. 

VA examination in February 1998 disclosed chronic problems 
with the lower back for 30 years.  The veteran stated that he 
hurt himself in 1991 and 1996 doing construction work and had 
not worked since 1996 because of a back injury.  He 
complained of persistent low back pain and neck spasms.   
Also noted is that the veteran had been diagnosed with 
Ehlers-Danlos syndrome in 1997.  Forward flexion was 45 
degrees, extension zero degrees, lateral bending 30 degrees, 
and none in the low back area from spasm.  The diagnosis was 
degenerative disc disease at the lumbosacral level.  In a 
note associated with the VA examination report, the examiner 
stated an opinion that the veteran did not have myositis in 
the true sense, but rather had degenerative disc disease.  
Also noted is that the myositis would not have caused the 
degenerative disc disease, a manifestation of either an 
injury or aging process or a combination of both.  The low 
back discomfort on range of motion was a consequence of the 
lumbosacral disc disease and probably not a true myositis.  

A private medical examination conducted in July 1999 revealed 
complaints of progressive pain in the lumbosacral.  Reaching, 
pushing, pulling, and repetitive bending were difficult.  The 
physician noted normal posture without difficulty getting in 
and out of a chair, no loss of cervical or lumbar lordosis, 
kyphosis, or scoliosis, and the veteran's gait was normal.  
Examination of the cervical spine revealed painful motion 
without muscle spasms, weakness, or tenderness.  Flexion was 
20 degrees, extension 20 degrees, right and left lateral 
flexion was 25 degrees, and right and left rotation was 
20 degrees.  Range of motion was limited by pain.

Examination of the lumbosacral spine revealed evidence of 
painful motion.  There was no muscle spasm, weakness, or 
tenderness.  Flexion was 60 degrees with pain from 40 to 
60 degrees; extension was 20 degrees, with pain from 10 to 
20 degrees; right and left lateral flexion was 20 degrees, 
with pain from 15 to 20 degrees; right and left rotation was 
25 degrees, with pain from 10 to 25 degrees.  Range of motion 
was affected by pain.  Fatigue, weakness, and lack of 
endurance had no functional impact.  Sensory examination was 
normal.  In pertinent part, the diagnoses were Ehlers-Danlos 
syndrome, degenerative disc disease of the lumbosacral spine, 
and cervical spine disc disease.  

A private medical record dated in November 1999 disclosed in 
pertinent part, complaints of low back pain with any 
prolonged standing or sitting.  The physician reported that 
the veteran was able to sit and stand with normal posture and 
was able to rise from a chair without difficulty.  He walked 
on tiptoes and heels without difficulty and used to assistive 
devices to get on or off the examination table.  Back range 
of motion was normal, as was the range of motion of the hips.  
Motor strength was within normal limits.  Straight leg 
raising was normal.  The physician stated that the veteran 
was occasionally able to lift 10 pounds.  He was able to walk 
or stand with normal breaks for six hours in an eight-hour 
day and could push and pull unlimited.  The physician noted 
that the reason for his impairment was due to his Ehlers-
Danlos syndrome.  

VA outpatient clinical records dated in 1999 and 2000 include 
a review of prior x-ray studies and medical treatment for 
back-related problems.  Primarily, the records reveal 
treatment for Ehlers-Danlos syndrome.  The veteran's low back 
pain was also attributed to degenerative joint disease.  

In a rating decision dated December 22, 1998, the RO denied 
service connection for  Ehlers-Danlos syndrome.  The veteran 
was notified of that decision by letter dated January 19, 
1999.  He did not file a notice of disagreement.  

A VA medical opinion dated in December 2000 disclosed 
complaints of joint and muscle pains in the lower back, 
significantly limiting the veteran's activities.   The 
examiner noted that the history and findings on examination 
were consistent with Ehlers-Danlos syndrome with the 
hypermobility subtype.  The veteran's pains were a relatively 
common complaint of the disease and could result in marked 
limitation in activity.  Also noted is that due to the lack 
of significant muscle weakness, it was unlikely that the 
veteran's current symptoms were secondary to an ongoing 
inflammatory myositis of several years duration.  It was the 
examiner's opinion that the veteran's clinical presentation 
was linked to his Ehlers-Danlos syndrome.  

In a letter of clarification dated in December 2000, the same 
VA examiner offered an opinion as to the veteran's myositis.  
Noted is that the diagnosis of myositis was a non-specific 
term and is used to refer to a pathologic process affecting 
the muscle, usually with an inflammatory component.  From a 
clinical perspective, the examiner noted progressive muscle 
weakness is a trait of such disorders and that in this 
veteran's case, there is no evidence of muscle weakness or a 
history of such.  Further, the examiner noted that the 
required diagnostic studies to diagnosis myositis apparently 
were never performed.  Clearly, the veteran was diagnosed 
with Ehlers-Danlos syndrome, which was noted to be an 
inherited disorder since birth.  Further, the examiner noted 
that the diagnosis of myositis was both unsubstantiated and 
incorrect.  The examiner stated that the veteran's symptoms 
at that time were most likely due to his underlying Ehlers-
Danlos syndrome that was not correctly diagnosed.  

As to the veteran's back pain, the examiner confirmed 
radiographic evidence of degenerative disc disease of the 
lumbosacral spine.  However, chronic back pain was also a 
sign of Ehlers-Danlos syndrome and that although back pain 
could be multifactorial, it was most likely due to his 
underlying Ehlers-Danlos syndrome and degenerative disc 
disease.  Further, the examiner stated that as increased 
joint laxity in individuals with Ehlers-Danlos syndrome may 
lead to microtrauma, resulting in joint damage and 
degenerative changes, such individuals are recommended to 
refrain from certain activities.  Referencing an x-ray study 
done in 1977 that revealed laxity of spinal ligaments, the 
examiner noted that activities that resulted in excessive 
stress on the veteran's lower back when he was younger, 
including his time in service, may have been a factor 
contributing to his current degenerative disc disease with 
further exacerbation of his chronic low back pain symptoms.  

During his personal hearing before the undersigned in 
December 2000, the veteran stated that he took pain pills for 
his back pain and tried to stay in bed as much as possible to 
avoid taking more pills.  Transcript (T.) at 5.  The veteran 
further stated that he has the same back symptoms today that 
he had while in service.  (T.) at 7.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Myositis of the back muscles is rated under Diagnostic Code 
5021.  38 C.F.R. § 4.71, Diagnostic Code 5021 (2000).  That 
rating code provides that disabilities under 5021 will be 
rated pursuant to the limitation of motion of the affected 
part(s), as arthritis, degenerative.  Id.  

Diagnostic Code 5290 provides that limitation of motion for 
the cervical spine where there is evidence of slight 
impairment, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71, Diagnostic Code 5290 (2000).  For moderate 
impairment, a 20 percent evaluation is warranted.  For severe 
impairment, a 30 percent evaluation is warranted.  Diagnostic 
Code 5291 relates to limitation of motion of the dorsal spine 
and provides for a 10 percent rating both for moderate and 
severe limitation.  38 C.F.R. § 4.71, Diagnostic Code 5291 
(2000).  Under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine, a 10 percent rating is warranted for 
slight limitation; a 20 percent evaluation for moderate 
limitation, and a maximum of 40 percent for a severe 
limitation.  38 C.F.R. 4.71(a), Diagnostic Code 5292 (2000).  

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 10 percent evaluation is warranted for mild attacks; a 20 
percent rating is merited for moderate recurring attacks, and 
a 40 percent evaluation is assigned for severe recurring 
attacks, with intermittent relief. 38 C.F.R. 4.71(a), 
Diagnostic Code 5293 (2000).

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295 (2000).  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

III. Analysis

The Board notes at the outset that the veteran's current 
10 percent rating is protected under the prevailing laws.  38 
U.S.C.A. § 110 (West 1991).  
In this case, the Board has determined that there is no 
clinical basis on which to substantiate a rating in excess of 
10 percent for the veteran's myositis of the back muscles.  
The Board notes that the evidence most compelling in making 
this determination is the VA examiner's statements in 
December 2000 to the effect that the veteran's impairment was 
most likely due to his diagnosis of Ehlers-Danlos syndrome 
and degenerative joint disease.  Furthermore, the examiner 
explained that the original diagnosis of myositis likely was 
erroneous and that, in fact, his Ehlers-Danlos syndrome was 
likely present since birth and that at the time myositis was 
diagnosed, symptoms were most likely related to Ehlers-Danlos 
syndrome.  In essence, the examiner noted that the diagnosis 
of myositis was both unsubstantiated and incorrect.  This is 
consistent with earlier medical findings regarding Ehlers-
Danlos syndrome.

Thus, overall, the clinical data of record substantiate that 
the veteran's myriad back disorders relate to a disease other 
than myositis, for which service connection is in effect.   
The record does seem to at least suggest that "myositis" 
during service was a manifestation of Ehlers-Danlos syndrome. 
Service connection, however, for Ehlers-Danlos syndrome has 
been denied, and that denial has become final.  The record 
does seem to contain evidence that that disorder may have 
been present during service and that it represented an 
inherited disorder.   This is an argument that the veteran 
may wish to advance if he attempts to reopen his claim for 
service connection for Ehlers-Danlos syndrome.  On the 
existing record, however, his symptoms are at this moment 
still attributable to a disorder for which service connection 
has not been granted.   

ORDER


Entitlement to an evaluation in excess of 10 percent for 
myositis of the back muscles is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

